DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,987,509. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a neurostimulation method, i.e. method for neuro-stimulation providing a device comprising one or more flexible printed circuit boards including a polymide base layer and an etched conductive circuit layer and a plurality of electrodes disposed spaced along a finger and apply/deliver neurostimulation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 15 recites the limitation "the finger" in lines 7 & 5, respectfully.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s)  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bouton et al. (US 2015/0306373).
Bouton et al. discloses:

1. A neurostimulation or electromyography device (e.g., element 110/500) comprising: one or more flexible printed circuit boards (e.g., element 112), each flexible printed circuit board including: a polyimide base layer (e.g., element 522/622); and an etched conductive circuit layer (e.g., element 600) fabricated onto the polyimide base layer, the etched conductive circuit layer including a plurality of electrodes (e.g., element 114/640) disposed spaced along the finger (e.g., elements 624) {e.g., [0064]-[0066], [0072] & (Figs 5-7)}.

2. The neurostimulation or electromyography device of claim 1, wherein each flexible printed circuit board further includes: a coverlay layer (e.g., element 700) disposed over the etched conductive circuit layer wherein the coverlay layer does not cover the central area of the electrodes {e.g., [0075] & (Fig 9)}.

3. The neurostimulation or electromyography device of claim 2, wherein the coverlay layer comprises a polyimide layer (e.g., element 722) that is thinner than the polyimide base layer [e.g., 0075].

4. The neurostimulation or electromyography device of claim 1, further comprising a rigidizer (e.g., element 630/730) comprising an inflexible circuit board that interfaces with the neural signal processor (e.g., [0073]-[0075]).

5. The neurostimulation or electromyography device of claim 1, further comprising hydrogel (e.g., element 116) disposed on the plurality of electrodes [e.g., 0066].

6. The neurostimulation or electromyography device of claim 1, wherein the etched conductive circuit layer is located adjacent to the surface of the polyimide base layer, and a coverlay layer is located adjacent to the etched conductive circuit layer {e.g., [0073]-[0076] & (Fig 9)}.

7. The neurostimulation or electromyography device of claim 6, wherein the etched conductive circuit layer further comprises a plurality of connective traces (e.g., element 642), and the coverlay layer covers the plurality of connective traces and a portion of each of the plurality of electrodes {e.g., [0073] & (Fig 7)}.

8. The neurostimulation or electromyography device of claim 7, wherein the portion of each of the plurality of electrodes not covered by the coverlay layer is plated with a conductive metal [e.g. 0076].

9. The neurostimulation or electromyography device of claim 1, wherein the flexible printed circuit of the neuromuscular stimulation device further comprises a silkscreen layer (e.g., element 800) [e.g., 0077].

10. The neurostimulation or electromyography device of claim 1, wherein the one or more flexible printed circuit boards are arranged as a plurality of fingers (e.g., [0079]-[0080]).

11. The neurostimulation or electromyography device of claim 10, wherein at least two adjacent fingers of the plurality of fingers are connected by a webbing (e.g., element 725) (e.g., [0079]-[0080]).

12. The neurostimulation or electromyography device of claim 10, further comprising: a plurality of headers, each header connected to one of the fingers (e.g., [0071]-[0072] & [0075]-[0076]).

13. The neurostimulation or electromyography device of claim 12, wherein each header is thinner than each finger (e.g., [0071]-[0072] & [0075]-[0076]).

14. The neurostimulation or electromyography device of claim 1, wherein the neurostimulation or electromyography device comprises a cuff configured to be worn on an arm or leg {e.g., [0087]-[0089] & (Figs 18-20)}.

15. A neurostimulation method comprising: providing a device comprising one or more flexible printed circuit boards, each flexible printed circuit board including a polyimide base layer and an etched conductive circuit layer fabricated onto the polyimide base layer, the etched conductive circuit layer including a plurality of electrodes disposed spaced along the finger; and applying neurostimulation using the electrodes of the device {e.g., [0064]-[0066], [0072] & (Figs 5-7)}.

16. The neurostimulation method of claim 15 further comprising: measuring electromyography (EMG) signals using the electrodes of the device (e.g., [0056] & [0065]).

17. The neurostimulation method of claim 16 wherein the applying of neurostimulation includes performing closed loop neurostimulation based on the measured EMG signals (e.g., [0056] & [0065]).

18. The neurostimulation method of claim 16 wherein the device comprises a cuff configured to be positioned on an arm or leg, the method further comprising: determining whether to reposition the cuff based on the measured EMG signals (e.g., [0056] & [0065]).

19. The neurostimulation method of claim 16 further comprising: determining whether to turn off individual electrodes based on the measured EMG signals(e.g., [0056] & [0065]).

20. An electromyography method comprising: providing a device comprising one or more flexible printed circuit boards, each flexible printed circuit board including a polyimide base layer and an etched conductive circuit layer fabricated onto the polyimide base layer, the etched conductive circuit layer including a plurality of electrodes disposed spaced along the finger; and measuring electromyography (EMG) signals using the electrodes of the device {e.g., [0064]-[0066], [0072] & (Figs 5-7)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792